IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOSEPH TILLERY,                          : No. 90 MM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                   Respondent            :


                                      ORDER


PER CURIAM
      AND NOW, this 21st day of August, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.